Resumption of the session
I declare resumed the session of the European Parliament adjourned on 28 January 1999.
Statement by the President
I should like to inform the House that I have addressed a telegram to the Jordanian royal family and to the President of the Jordanian Parliament, expressing the European Parliament's condolences on the death of King Hussein.
Approval of the Minutes
The Minutes of the sitting of Friday, 28 January 1999 have been distributed.
Are there any comments?
Mr President, on a point of order. I wrote to you last week drawing your attention to a letter which was addressed to you, dated 28 October, from President Santer of the Commission. Although it was addressed to you, the letter was in fact in response to a letter from me. I wrote to President Santer on 28 October; his reply, addressed to you, came on 7 January.
I rise not about the substance of the letter but to ask whether it is normal practice for the Commission to respond to letters from Members in this way and whether it is acceptable that there should be a ten-week delay. Perhaps I should add that the correspondence was to do with matters that were very much under debate during the last part-session. I would ask for your view of the conduct of the Commission in this regard.
Mr Chichester, as you will appreciate, this is a question that only the Commission can answer, especially as regards the delay. Perhaps you could put the question to the Commission in the normal way. In any case, when I meet President Santer, which happens very often now, I will raise the question with him.
Mr President, my name is not on the attendance register in the Minutes. As there is proof of my attendance in the form of various comments and in the roll-call votes, I would ask you to add my name to the register.
Thank you, Mr Malangré. We shall make the necessary checks.
Mr President, I am shown as voting for Amendment No 6 to Mr Garot's report. I do not know if that was my fault, but in any case I intended to reject this very important amendment. I wanted to vote against it.
That will be corrected.
Mr President, I should like to point out that I was in fact present at the last sitting on 28 January. I apologise for not signing the attendance register. The vote took so long and I was so tired by the time I left that I forgot to sign. Please note that I was present on that occasion.
Thank you, Mrs García Arias. That will be noted.
The Minutes were approved
I give the floor to Mr Spencer.
Mr President, I wish to make a short personal statement of apology to the House. The greatest of Conservative prime ministers is supposed to have advised parliamentarians: 'never apologise, never explain'. I intend to disregard half of Benjamin Disraeli's words of wisdom. The act which brought my private life to public attention was one of extraordinary foolishness. I broke the law of England, Her Majesty's customs officers treated me fairly, and I paid the penalty. While I believe that my personal life has always been, and continues to be, rooted in love, I accept that it may cause genuine offence to my colleagues. I wish, therefore, to offer a personal apology to anyone who is offended, to every Member of this House.
I love this House and I love this Chamber. I was here at the hour of our democratic birth in 1979 and I was here for the censure debate, when we came of age. I believe in Parliament, and I believe in Europe, and future historians will understand that the spirit of Europe lives here. I wish, therefore, to make it clear to those who would use my stupidity and hubris to attack Europe and its Parliament, that the fault is mine and mine alone.
I offer my apology to Parliament.
Applause
I should like to thank Mr Spencer for his statement. He has addressed the House with dignity and indeed with courage. He and his family have paid a heavy price for what is a personal matter. We in this Parliament must respect the dividing-line between private issues and public and political matters.
Applause
The House has expressed its sentiments on the question and, pursuant to Rule 108, no debate is necessary.
Applause
Membership of Parliament
The Spanish authorities have informed me that Mr Carlos María Bru Purón has been appointed to replace Mrs Díez de Rivera Icaza with effect from 4 February 1999. I am unable to welcome Mr Bru to the Chamber at present, because he experienced the same problems as I did - fewer means of transport - and travelled on an aircraft from Paris which arrived over two hours late. I should like to say, however, how very much I regret Mrs Díez de Rivera Icaza's resignation, and especially the reasons for it. Those of us who are aware of the situation are all very saddened.
Applause
Mr President, thank you for your comments. I would be grateful if you could send an appropriate telegram to Mrs Díez de Rivera Icaza.
Applause
I shall certainly convey the message, and also Parliament's sympathy.
Mr President, you have just explained that our colleague Carmen Díez de Rivera has resigned from Parliament. We are all aware of her reasons for doing so. As a member of the Spanish Socialist delegation Carmen was part of, I would like to speak for the whole delegation and say how very much we regret her departure. We shall miss her strong campaigning in favour of the environment and in favour of European integration. Please note her colleagues' appreciation in the Minutes.
Applause
Mr President, I would like to add my voice to Mrs García Arias'. I am sure that not only will the Spanish Socialists regret Mrs Díez de Rivera's departure, but that she will be sorely missed by all Members of this House, whatever their nationality.
We all pay tribute to our fellow Member's work. We are aware that she resigned for health reasons, and hope she will recover and be able to return to the House.
She will be constantly in our thoughts. We recognise the significance of her work and pay tribute to her unfailingly friendly and approachable manner in her dealings with all Members, regardless of their political affiliation.
Mr President, on behalf of my group, I should like to say that we, too, very much regret that Carmen Díez de Rivera is unable to continue her work in the House.
We worked together for many long hours, and came to know her as a friend. We valued the personal dignity, common sense and spirit of solidarity that always characterised her work and are very sorry that events should have taken such a turn. Carmen will always be in our thoughts.
Mr President, lest it be thought that it is only the Spanish Members who appreciate Mrs Díez de Rivera Icaza I, as one of her friends in this group, would like to say how concerned we are for her health and how deeply we regret that she will not be with us for a while. Hopefully she will come back. She is much loved throughout Europe. She knows my country very well, and there will be great distress when they hear she is ill and unable to continue her work here in Parliament.
Mr President, on behalf of the Spanish Socialist delegation, I should like to express my appreciation for the tributes paid to my colleague today by so many Members of the House, not all of them Socialists. I shall pass on their kind words to Carmen Díez de Rivera myself. She is certainly much loved here and, as Alonso Puerta said, let us hope she makes a speedy recovery.
Mr President, I have been here longer than any other Member, and ever since Mrs Díez de Rivera Icaza came we have been close personal friends. I admired her in every respect, as a friend, as a politician and as a loyal Member of this Chamber. I would like my words to be added to the tributes she has had.
Mr President, I had the good fortune to serve alongside Mrs Díez de Rivera Icaza on the Environment Committee from 1984 to 1989. She really had a great fighting spirit, but at the same time she was flexible and ever cheerful. She and I, and also Beate Weber, worked together very successfully during that period. On behalf of our entire group I would like to wish her a speedy recovery and a good future.
I shall pass on these unanimous sentiments to Mrs Díez de Rivera.
Monitoring mechanism for greenhouse gas emissions
The next item is the recommendation for second reading (A4-0052/99), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (8829/98 - C4-0542/98-96/0192(SYN)) with a view to adopting a Council Decision amending Decision 93/389/EEC for a monitoring mechanism of Community CO2 and other greenhouse gas emissions (Rapporteur: Mr Fitzsimons).
I give the floor to Mr Hyland, who is deputising for the rapporteur.
Mr President, I should firstly like to apologise on behalf of my colleague Mr Fitzsimons who is unavoidably absent and has asked me to present this report in his place. In 1993 a decision was adopted establishing a monitoring mechanism for the Community's anthropogenic CO2 and other greenhouse gas emissions. Having a monitoring mechanism for greenhouse gas emissions in place has always made sense as part of an overall coherent strategy to limit greenhouse gas emissions and improve energy efficiency.
This monitoring mechanism serves a double purpose. It could monitor progress towards the stabilisation of CO2 emissions at 1990 levels by the year 2000 in the Community and it could monitor the fulfilment of the Community's commitments under the United Nations framework convention on climate change which entered into force in 1994. The Kyoto Protocol adopted in December 1997 established principles and introduced legally-binding targets and timetables for Annex 1 countries to cut their greenhouse gas emissions.
At COP IV in Buenos Aires in November last year some further progress was made. For the first time parties agreed to the adoption of a single plan of action. The Buenos Aires plan of action contains an important list of commitments with timetables on a range of key issues which will help to achieve the Kyoto objectives.
A monitoring mechanism is all the more necessary now. Many assessments would indicate that CO2 and other greenhouse gas emissions are likely to increase significantly. At the same time the Community has signed up to the Kyoto Protocol and has committed itself to a reduction in its emissions of carbon dioxide and a group of other gases of 8 % below 1990 levels between 2008 and 2012, that is 5.2 % in the case of Kyoto Protocol parties as a whole.
It is as simple as this. We need a reliable efficient system for measuring and monitoring our emissions. This draft recommendation is the outcome of Parliament's and Council's consideration of the Commission's updating proposal of 1996. Parliament held its first reading of this proposal in September 1997.
The Council's common position was received by Parliament in October 1998. In the meantime, of course, the 1996/97 proposal and report have been largely superseded by the adoption of the Kyoto Protocol.
The common position has done a workman-like job of updating the mechanism to make it consistent with the requirements of the Kyoto Protocol. It has also incorporated several of Parliament's amendments. However, while the rapporteur is on the whole satisfied with these aspects of the common position, he has retabled some of Parliament's amendments from the first reading which he feels will strengthen the text. Other amendments have been added to lend further coherence to the new elements introduced into the common position by the adoption of the Kyoto Protocol.
Most of the amendments are self-explanatory, but Mr Fitzsimons would like to draw your attention to two compromise amendments that he has tabled. One of the amendments is a compromise reached between Mr Fitzsimons and Mrs Pollack: it strengthens the text and is in line with two requirements of the United Nations Framework Convention on Climate Change and the Kyoto Protocol. The second amendment is a compromise between the rapporteur, Mr Fitzsimons, and the Commission: it deals with the evaluation of progress and draws attention to the absence or incompleteness of newly reported data from Member States. If the proposal does not provide for sanctions, the compromise text on Article 6 by Mr Fitzsimons and the Commission is, in his view, the best way forward. Mr Fitzsimons hopes that Members will be able to support these compromise amendments.
Mr President, Commissioner, ladies and gentlemen, any agreement on CO2 emissions is of course meaningless without a sensible monitoring mechanism. We have to be able to check compliance with what has been agreed. Otherwise, we can agree or negotiate whatever we like, but without a monitoring mechanism it means nothing. That is why we need to get to work as quickly as possible on creating a consistent monitoring mechanism for the European Union.
The Commission submitted its proposal on 4 September 1996, so we have been discussing this for nearly three years. I think this is disgraceful when you think of all the developments since then and the urgent need to make progress on climate protection. That is why I am anxious that there should not be any further delay, and that we should be in a position to implement this directive as quickly as possible. Nevertheless, I do have a few reservations, especially because subsequent developments have meant that some aspects of the international negotiations on CO2 reduction have not been taken into account yet. Nowadays, we are no longer negotiating about whether and by how many percent CO2 emissions should be reduced. No-one is disputing that any more. The negotiations are now about whether emissions can be traded and in what framework. That has not been included here yet, so to that extent this legislation needs to be developed further. And of course to do that we also need a framework guaranteeing the democratic rights of Parliament. The Council's amendment of Article 8 is arguably so substantial that we ought to consider, in accordance with Rule 62 of our Rules of Procedure, whether this debate should continue at all.
I believe that we should finally get this sorted out here and now, so that we at least have an instrument that would enable us to make progress and set up a monitoring system. So I do not advocate going down that particular road. However, in view of developments in the CO2 debate, and given the issue of Parliament's democratic participation, I would like to put two questions to you here in the House, Commissioner, and I would also ask you to reply to these two questions in the House.
The first question is about comitology. Article 8 provides for a specific regulatory committee. However, even if our amendment is accepted, the Commission alone will bear responsibility for further development. So my first question is whether the Commission can assure us that Parliament will be kept informed about agreements reached in this committee and about further development, both promptly and in detail.
Secondly, in view of the need for further development of monitoring systems, can the Commission assure us that a new amendment to this directive will be brought forward, and that in particular flexible mechanisms for emissions trading will be covered in this new version?
Mr President, ladies and gentlemen, Mr Lange has just mentioned that if we want to achieve objectives, we also need to produce proof. It is intended that in order to counteract the greenhouse effect the level of emissions recorded in 1990 should not be exceeded. It is of course because of carbon dioxide, that is CO2 , and other greenhouse gases that, as the experts have it, warming is occurring. Admittedly, looking outside, it does not seem to be getting warmer, quite the opposite. Nevertheless, you know that the seasons vary quite dramatically and that overall there will probably be a warming effect here. That is why there has been a call at global level for each region to make its own contribution.
I can only say that this version of the directive as it stands in the common position also fully reflects the wishes of my group. Various amendments proposed by Parliament have already been accepted, but now there are more. I would like to ask Commissioner Bjerregaard if she is able to accept the committee's amendments. This is important for us, because we believe that our amendments make for greater precision.
However, I would like to repeat that we believe this system gives us a reliable basis for preparing further legislative action, as without this overview we are really fishing in the dark. We will only be able to ensure that we have reliable data once effective measuring and monitoring systems come into force.
Important decisions have been taken at international level since the first reading, and these have been picked up in the common position. For example, the European Union's greenhouse gas monitoring system has been adapted to the requirements of the Kyoto Protocol. This legislation therefore has an important part to play in implementing European climate protection policy. I believe that Europe is really well ahead of other parts of the world in this field. This also applies to the reporting requirements of the United Nations Framework Convention on Climate Change, which stipulate that a body of data is required and that we cannot examine results until we have this data.
So I must say that the work done by Parliament in conjunction with the Commission and the Council has been a success. I hope that we will be able to complete it as soon as possible, and that there will be no more delays, as it is important for Europe to set a good example.
Mr President, Mr Fitzsimons has done a good job on his report. Monitoring CO2 emissions is very important in ensuring that the commitments given in the Kyoto Protocol are met. It serves a dual purpose, evaluating progress made in reducing greenhouse gases and also in fulfilling commitments under the United Nations Framework Convention on Climate Change.
I support the European Commission's proposal to extend the monitoring of emissions beyond the year 2000. It is also useful to extend the monitoring system to include anthropogenic emissions and reductions. Nevertheless, it will remain very difficult to monitor greenhouse gases, where a staggering number of factors are involved in determining emissions and concentrations. This system for monitoring CO2 emissions is therefore very much a first attempt and we should have no illusions about this.
I very much support the amendments tabled by the Committee on the Environment.
Mr President, ladies and gentlemen, Commissioner, the debate on reducing greenhouse gases is like a never-ending story. Everyone talks about it, and everyone is convinced that it must happen, but when it comes to actually implementing it the picture is not so rosy. Both reports are helpful steps in the right direction, but we need to be clear about what is fundamentally at stake here. The amount of CO2 emitted every day world-wide is equivalent to the total amount for the 3 000 years before the industrial revolution. If we extrapolate this figure to a whole year, we find that this corresponds to a period of 1 million years for every year. In other words, every year we are releasing as much CO2 as was previously released in a million years of the world's history. And these are scientific results.
No one can predict precisely how long the earth's atmosphere can sustain this, or what the long-term consequences will be. No one disputes that the effects are already perceptible now. The important thing is for the reduction targets to be met as quickly as possible. In this context, the amendments to the Hautala report tabled by the Committee on the Environment, Public Health and Consumer Protection are crucial. Technically speaking, it is certainly quite feasible to bring the measures forward by two to four years.
People often recommend switching from oil and coal to natural gas as a way of achieving the Kyoto objectives, but this is not a real solution. It is true that compared with oil and coal, less CO2 is released during direct combustion of natural gas, but large quantities of methane escape at the exploration stage. At the same time, an enormous amount of power is consumed in transporting energy from Siberia or Algeria to Europe. The former Russian Minister for Foreign Affairs and current President of Georgia, Edvard Shevardnadze, has admitted that up to 50 % of methane gas transported escapes into the atmosphere. These considerations also need to be taken into account if total greenhouse gases are to be correctly calculated.
Amendments Nos 2, 3 and 4 in the Fitzsimons report, which delete the words 'as far as possible', are particularly important. Those Member States with no particular interest in reducing greenhouse gases could use these three words to avoid meeting their obligations in full.
Mr President, ladies and gentlemen, Commissioner, I do not have very much to add to the previous speakers' remarks. I would like to ask Mr Hyland to convey my congratulations to Mr Fitzsimons on his report, particularly because of the way he has highlighted essential points and cut out irrelevant detail.
I would just like to add one further point about measurement being necessary if we are to establish precisely where reductions in emissions need to be made first and in what way, and how we can then check whether objectives are being achieved. Once we have adopted this legislation, applicant countries will have to adopt it as common legislation during their preparations for accession, enabling them to bring their strategy more into line with EU strategy at an early stage and to use the same measurement techniques as the existing Member States. This means that on accession they can be assimilated seamlessly into the European emission reduction strategy for achieving the Kyoto objectives. This is something I attach great importance to.
I also believe that we cannot achieve everything we are now discussing about flexible mechanisms without precise measurement both within the European Union and world-wide. In this context I would like to remind you that the flexible mechanism most successfully implemented so far, both for the environment and for industry, namely the reduction in CO2 emissions by US industry, has worked because penalties applied if obligations entered into were not met within the relevant time frame. I wonder if we should not consider something like this in the European Union, especially given that Member States do not always report their figures, data and reductions to the Commission on time, so that the Commission's reports to the Parliament are delayed and it is not clear why this is happening. I think we would all very much welcome it if it were possible to monitor from the outset what measurements are being taken, what efforts Member States are making and what needs to be done to coordinate those efforts in order to achieve the Kyoto objectives.
Mr President, I should like to begin by thanking the Environment Committee and Mr Hyland, who spoke on behalf of the rapporteur, Mr Fitzsimons. I would like to thank Parliament for the work that has been done, and for the attention that has been devoted to this proposal. We all know that, after the adoption of the Kyoto Protocol, it is extremely important to have a clear and effective monitoring mechanism for CO2 and other greenhouse gases. There is an obvious link between such a mechanism and the Protocol.
Compliance with the Kyoto obligations is of course the most important aspect, if we want to show that our action has a real effect in moderating climate change. Having said that, I recognise that the present proposal for an amendment to Decision No 389/93 on a monitoring mechanism does not cover all the elements in the Kyoto Protocol. Several speakers have drawn attention to this. There are for example no provisions on how the mechanisms are to be monitored. There are good reasons for that. To begin with, it must be remembered that the Commission presented its original proposal to the Council in September 1996, in other words a long time before the Kyoto summit, and it is true, as Mr Lange said, that much has happened since then.
Secondly - and this is perhaps more important - the principles, rules and guidelines that govern these mechanisms have not yet been laid down at international level. If we look at the Buenos Aires Plan of Action, they must be laid down within two years from now at COP VI. The Commission's stance has always been clear in this respect. As soon as we have greater clarity on how these flexible arrangements are to operate, we will present a new decision on monitoring which will cover this key aspect of the Protocol, and it is clear that we will continue to be active in this matter.
As far as the amendments are concerned, let me say that the Commission can support all those which have been tabled. Mr Lange put one or two specific questions to me. One was about further proposals. Certainly there will be some. I expect to have a new communication ready in the spring, which was also mentioned at the recent part-session in Brussels. And as regards contact with Parliament, quite clearly that is important. It was important in connection with the progress which we made in Kyoto and Buenos Aires. In Brussels we spoke about the need to improve cooperation with the European Parliament, not least in connection with the forthcoming COP negotiations. Whatever happens, I will certainly play my part in ensuring that Parliament is actively involved in our continued work.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Reduction of sulphur content of liquid fuels
The next item is the recommendation for second reading (A4-0002/99), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (10577/98 - C4-0564/98-97/0105(SYN)) with a view to adopting a Council Directive relating to a reduction of the sulphur content of certain liquid fuels and amending Directive 93/12/EEC (Rapporteur: Mrs Hautala).
Mr President, Commissioner, ladies and gentlemen, this proposal concerns the view that emissions that acidify the atmosphere should be reduced to a minimum. The Union has a strategy for acidification, and this proposal relates to legislation to limit the sulphur content of liquid fuel oils. As we know, sulphur falls to the earth, acidifies the soil and does harm to nature. It also causes damage to buildings. It thus has many kinds of adverse effects.
If we look at the common position of the Council of Ministers we could say the European Parliament has already in fact convinced the Council, in certain respects, of the justification for our views. The Council has acted as we hoped it would: the Council and the Commission have, for example, jointly decided to start fixing limits for the sulphur content of fuel oils used on ships. This is undoubtedly to be seen as a step forward. The Council has also approved in principle the view of Parliament that the sulphur content of light fuel oil should be limited far more drastically than was originally intended. This is also highly satisfactory. The problem remains, however, that the Council's common position, which is a unanimous compromise, will mean this reduction in the sulphur content of light fuel oil will not take place until the start of 2008, and that can hardly be regarded at this stage as a hugely radical move. We really are talking about very long transition periods if we start to enact laws now that will not come into force until the year 2008. The Committee on the Environment, Public Health and Consumer Protection therefore proposes a compromise of sorts, which is that this stricter sulphur content limit for light fuel oil should come into force by the year 2004.
Then there is the very important question of how the sulphur content of heavy fuel oil should be limited. The difference of opinion that still exists between the Council of Ministers and Parliament's Committee on the Environment, Public Health and Consumer Protection, when the common position is examined, lies in the fact that the Council is only prepared to apply a limit to the sulphur content of heavy fuel oil as from the start of 2003. Now the Committee is suggesting that we should reach a reasonable compromise here too, with an amendment to come into force by the start of the year 2001.
There is a certain aspect of this report that is perhaps sometimes forgotten: Finland, Sweden and Austria, when they joined the Union, gained the right to maintain tighter environmental requirements over a four-year term, which ended at the end of last year. This proposal was originally intended to guarantee that the strict sulphur content limits for light fuel oil which apply in Austria would be adopted throughout the Union. This is not exactly what has happened. Member States have not had the courage to go as far as to introduce the sorts of provisions that currently apply in Austria. This is directly relevant to the view of the Council of Ministers, which is that we cannot achieve the Austrian levels until the year 2008. As I said, this really is a long transition period. On the other hand, it has to be said that the nightmare scenario of Austria giving up its stricter limit values is now not going to happen. Things have been organised in such a way that the legal basis of the proposal is Article 130s. It is thus a minimum requirement, which enables Austria to maintain its own stricter limit values. We could say that, at least as far as this is concerned, the worst has not happened.
Mr President, Commissioner, ladies and gentlemen, the rapporteur, Mrs Hautala, and I have been very firm in our dealings with the Council about the Auto-Oil programme. We also went into battle over the reduction in the sulphur content of fuels and really thought that the fight was going to go to a second round. But it has now turned out that this is not really necessary. Which is just as well, as the problem of acidification is of course vital for the northern Member States, and we are therefore delighted that the Council has taken almost all Parliament's requests on board, which means that we finally have a really good piece of legislation. I cannot help thinking of the words of a German pop song called 'Miracles keep on happening'. I must say that in this case the Council has shown that this is true, and that it can sometimes simply accept the proposals made to it by Parliament - well-founded proposals of course.
I would like to highlight one particular point, and that is the inclusion of bunker oil for ships and the need to make progress with negotiations at international level to ensure that the fuel used in ships is as low in sulphur as possible. I say this because potential emissions from this source are now far greater than from power stations on dry land.
Of course there is also a little link with the Auto-Oil programme here: if you demand that oil with a relatively low sulphur content should be supplied for use in cars, it is quite conceivable that the refining industry will hit upon the idea of offering the rest, the mucky stuff, to ships. In the interests of consistency, identical or at least similar legislation must also apply in this field. That is why I particularly welcome the inclusion of bunker oil in the directive and I recommend that we should press for regulation at international level.
I have just one very small request relating to Amendment No 1, which is about the sulphur content of heavy oils. This is the only thing it will take to make me perfectly happy with this legislation. In this case the Environment Committee proposes bringing forward the relevant date by two years, from 2003 to 2001. This is not an unprincipled suggestion, but really just a reinstatement of your own proposal, Commissioner. I would therefore urge you to accept at least this one amendment and make my day!
Mr President, ladies and gentlemen, I believe that we all agree on the objectives we are trying to achieve as regards acidification. We are all extremely aware of the problems this causes and we can be content with the common position that included most of the amendments that the European Parliament had adopted at first reading. As far as heavy fuel oils are concerned, some people are questioning the date set by the Council, which is 1 January 2003. I believe that this date is perhaps more sensible as, if we wish to achieve our environmental objectives, we must also take account of one another's problems. Such problems are not always the same in northern Europe as they are in southern Europe.
As regards gas oil, the Council provides for two stages in reducing sulphur content. I am always in favour of a gradual reduction rather than setting objectives that, if achieved in a single stage, may sometimes be rather restrictive. The Council has set an initial deadline of the year 2000 - which is just around the corner - for limiting sulphur content to 0.20 %. It has then set a second deadline of 2008 for limiting this content to 0.10 %. It also provides for derogations but limits their duration to a five year period from 2008 onwards on the understanding that this derogation period is non-renewable.
We can, I believe, be pleased with the fact that the Council, in its common position, has not covered bunker fuel as this accounts for only 2 % of total sulphur emissions. However, I believe it is important to remain extremely vigilant in the case of particularly sensitive areas that must be protected, such as the North Sea and the Baltic Sea in particular. Here, it would be appropriate to take action within the framework of the MARPOL Convention. I believe it is important to stress this and to be extremely vigilant. Therefore, we must insist that some areas that are particularly sensitive to sulphur emissions from bunker fuel, such as the areas I have just mentioned, be declared special protection areas.
Lastly, I believe that it is good that aviation fuel, which only accounts for approximately 0.2 % of sulphur emissions, is not included and is not deemed a priority.
In conclusion, there were some difficult negotiations in the Council over this common position and I believe we should bear this in mind. On the whole, the content is along the lines of what we had hoped to see at first reading. I believe this is a balanced common position, as it lets us delay until 2003 the entry into force of the limit value for sulphur content in heavy fuels. It also gives stricter guidelines for the exceptions that can be made. In view of these conditions, the Group of the European People's Party refuses to systematically try to outdo the Council. We will vote against the three amendments that have been tabled.
In effect, if the European Parliament adopts a single amendment at second reading, a unanimous or a qualified majority vote is required in the Council, depending on whether or not the Commission accepts the amendment. This will be impossible given the differences of opinion that exist between the northern and southern countries, and given that the oil coming from the Persian Gulf has a higher sulphur content.
Mr President, a dynamic approach to acidifying emissions is required if we are to protect human health, plants and sensitive ecosystems, as well as buildings. The proposal we have before us is just a part of this approach. The most effective way of combating acidification is through large furnaces, as these are responsible for 63 % of SO2 emissions in the European Union. Nevertheless, we are pleased with the Council's common position on the reduction of the sulphur content of certain liquid fuels. Thanks to Mrs Hautala's excellent proposals, the common position now looks a lot better than the original Commission proposal. I can also wholeheartedly support the few amendments the rapporteur proposes at second reading. The prospects of meeting the various demands are fair. The crude oil from Norway, Libya and Russia contains less than 0.5 % sulphur and there are good techniques for desulphurizing the crude oil from the Middle East with its high sulphur content. Another point is that the heavy fuel oil used by furnaces and cement factories should also contain less sulphur.
Mr President, I should like to begin by thanking the Environment Committee and in particular the rapporteur, Mrs Hautala, for the valuable work that has been done on this proposal. I would also like to thank Mrs Hautala and Mr Lange for their comments on the progress that has been made.
The proposal provides for a reduction in total emissions of sulphur dioxide of about 1 million tonnes, of the 3 million tonnes required by the acidification strategy. The average cost of EUR 700 per tonne of pollution reduction will be far outweighed by the benefits, in particular to public health, which are put - and we have figures for that too - at about EUR 4 000 per tonne. These figures for costs and effects say something about how important this proposal is.
Most of the 27 amendments adopted by Parliament at first reading have already been incorporated into the common position. The aim of the common position was to perform the difficult act of striking a balance between what specifications for the sulphur content of a fuel will be necessary to reduce acidification damage and what we think European industry can achieve. The Commission therefore supported the common position in its communication to the European Parliament. I will now comment on the three new amendments.
Mr Lange and Mrs Hautala asked directly about Amendment No 1, which brings the deadline for implementation of the new 1 % limit for sulphur in fuel oil forward from the year 2003 to 2001. As Mr Lange also noted, the Commission had originally proposed 2000, and we regretted in the communication on the common position that the Council had deferred that deadline. The Commission therefore considers that the Council should take up the matter again. Hence it follows that we can accept Amendment No 1 and, if that satisfies Mr Lange into the bargain, then that is another plus. However, as I said before, the common position sought to strike a very careful balance, and we may in the end have to accept that it is not possible to get the Council to change its mind. But at least we shall try.
However, the Commission cannot accept Amendments Nos 2 and 3. Amendment No 2 provides for a different upper limit for sulphur content in fuel oil in conjunction with a possible dispensation from the 1 % requirement. The Commission wishes to discuss dispensation applications individually on the basis of the criteria laid down in the directive, so in that context the precise upper limit is not so critical. It should be pointed out that in the common position, the Council has tightened up the conditions for the granting of dispensations by introducing the 'critical load' concept, which I think we can all find acceptable.
Amendment No 3 seeks to bring forward introduction of the 0.1 % limit for sulphur content in gas oil from the year 2008 to 2004. In its communication on the common position, the Commission was favourable towards a tightening-up of the requirements for sulphur content in gas oil from the year 2008. The reason why the Commission did not originally propose that tougher standard, however, was that it is not cost-effective throughout Europe. There is still no justification now for bringing forward the deadline for implementation throughout Europe. I would therefore emphasise - as the rapporteur, Mrs Hautala, also has - that we are talking about minimum requirements, which was also a key element in the Commission's original proposal. This means that the Member States are free to introduce the more stringent limit earlier than the year 2008.
Let me end there, Mr President. The proposal as it stands will already improve the environment from next year. It is therefore a good start on the concrete implementation of the acidification strategy. Thank you for your time and your attention.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Shipments of waste to non-OECD countries
The next item is the recommendation for second reading (A4-0001/99), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (5474/98 - C4-0538/98-95/0029(SYN)) with a view to adopting a Council Regulation establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste (Rapporteur: Mr Virgin).
I give the floor to Mrs Jackson, who is deputising for the rapporteur.
Mr President, as the more observant amongst you will have noticed, I am not Mr Virgin. Mr Virgin is stuck in the snow somewhere between here and Sweden. He may have got as far as Brussels and is probably now trying to come cross-country with huskies. I apologise that I am not Mr Virgin, but I am presenting the report in his name.
It is particularly sad that he is not here, because this is an important report which he has worked very hard on over the last few years. I have only a few remarks to make in relation to it and one very important question to ask the Commissioner, a question which I hope she will be able to answer.
The amendments look extremely technical and they are so. In particular, Mr Virgin, on behalf of the committee, considers that the new Annex C proposed by the Council should be deleted, as the ban on exports of the types of waste listed are already covered by lists of waste in the Basle Convention, and yet another list further complicates what is already very complex legislation. I would be grateful if the Commissioner could comment on the individual amendments as she goes through them and on their acceptability to the Commission.
The general point I want to make is one that has been raised by a number of Members of the European Parliament, particularly from the United Kingdom. There is a scare in my country, and possibly other countries as well, that the net effect of this legislation would be to make it much more difficult to export used clothing of the types that are collected by charities to countries that have not replied to the Commission's questionnaire on the acceptability of exports of waste to them. Perhaps this sounds complicated, but it does not necessarily have to be. The trouble is that - perhaps they were not well brought up or something - a number of countries have simply not replied to the questionnaire sent to them by the Commission. The suspicion has grown amongst Members of the European Parliament that one of the consequences of this is that it would then be extremely difficult to continue to export used clothing to these countries.
The problem is, as we have understood in the course of the debates as it were, off-stage, on Mr Virgin's report, that used clothing, when collected by organisations belonging to the churches, Oxfam, or whatever, ceases to be a waste once it is sorted and that sorted used clothing does not actually come within the orbit of this directive at all. Therefore there would be no difficulty for charities and others that export such used clothing.
I spoke this afternoon to the BIR - the Bureau of International Recycling - and was told: 'Yes, that is our understanding, but there is legal uncertainty on this point'. My question to the Commissioner - she may not be able to answer now but could perhaps write to us to let us know exactly what her position is - is as follows: is it true, therefore, that there is absolutely nothing flowing from this legislation to prevent charities from our countries exporting quite freely, with no bureaucracy about it, used clothing to those countries - predominantly, I suspect, in Africa - which import them at the moment? If it is true, then can we make sure that there is legal certainty on this point? If we need legal certainty, does that mean that we therefore need to have some adjustment to this regulation?
I am sorry to labour this point but it is one which has emerged in what is otherwise a rather technical regulation as a point that people can understand and about which many people are worried. I would be grateful for the Commissioner's reply.
Mr President, Commissioner, any economic activity in developed countries unfortunately results in damage both to the environment and to public health. Waste is an unavoidable side-effect of such activity.
Both toxic and non-toxic waste cause huge problems in all countries in relation to reprocessing and storage. The export of waste from producing countries to recipient countries, either for reprocessing or for final storage, is a 'solution' which is fraught with dangers, both for the environment and for the health of EU citizens. It is very important, therefore, that the entire process should be governed by strict rules and procedures.
The European Union is fully aware of this need and has put forward a number of measures and rules for the transportation of waste. One such regulation, which is contained in the document before the House, relates to the implementation of common procedures which are to apply to the transportation of waste of certain kinds intended for countries which are not members of the OECD. This regulation must set limits and respect the decisions of the countries involved, without, in so doing, causing major problems.
It is a well-known fact that, in third countries, cheap labour, poor environmental legislation and a relatively free import system provide favourable conditions for waste to continue to be exported to them as recipient countries. Environmental organisations have set in motion information campaigns about the problem, both in developed countries and in those countries which accept waste for economic reasons. We must realise that waste is not just another exportable commodity.
It is a great pity that Mr Virgin is not here today to outline his report to the House, but we certainly agree with most of the points which he expresses. There is just one point on which our group does not agree and that is on Amendment No 2. We believe that the monitoring mechanism contained in Article 15 of Regulation (EC) No 259/93 should remain in Article 2 because a simplification of the procedure would lead to major pitfalls.
Can I also make the point that there is another important question: the question of monitoring compliance with this regulation. The European Union must put in place stiff penalties for Member States which are in breach of this regulation, and it must make available procedures to prevent the illegal exportation of waste which, as we know, is going on.
The final point I wish to make has to do with the addition of a new annex, Annex 5, to Regulation (EC) No 259/93. I believe that amalgamating the lists of waste in the Basle Convention will simplify the implementation of the legislation. I would like to thank Mr Virgin - albeit in his absence - for his report.
Mr President, ladies and gentlemen, I should just like to point out that we have with us in the official gallery a delegation from the Conseil régional d'Alsace and from the Conseil général du Haut-Rhin , brought here by their president, Mr Constant Goerg.
Thank you, Mr Striby. We therefore welcome them to the House.
Mr President, the issue of waste shipments to non-OECD countries brings us back to some rather delicate and difficult problems that all come at a price. One such problem is that of public health and, as a result, our ability to help protect the most vulnerable populations, who are mainly children. There is the problem of our ability to help protect those we call street children, who often live in these non-OECD countries. Then there is the risk of environmental dumping that leads to some countries being transformed into rubbish tips, particularly so-called developing countries. This is because these countries are often forced to agree to all manner of deals to bring in the revenue required to finance their needs, particularly in terms of public facilities. There is also the problem of sovereignty, and of restricting the possible choices in some activities.
In other words, we are forced to try to strike a balance. On the one hand, we must be extremely strict, and this means introducing the highest possible requirements for waste shipments. On the other hand, we must leave these countries the flexibility they need to be able to choose the possibility of recycling. Recycling would then help these countries to establish industrial or semi-industrial activities that would, as a result, help them generate income.
When we consider the idea of drawing up lists, namely the green list and the red list, it is clear that such industrial opportunities mainly affect products on the green list. In effect, we should keep to the principle that the danger level is linked to the product and not to the difficulty some countries have in responding. We are fully aware that all countries are not equal as regards administrative controls and techniques for the import, storage and processing of such waste. We should support them but firstly we should suggest the principle of transparency. We should consider the issue of extending the waste producers' responsibility. Perhaps we should finally take a good look at the volume of waste we produce. In other words, we should look at the risks that our consumerism poses to our common heritage, and also at the drawing rights we have awarded ourselves on the common heritage of the planet and, as a result, on the protection of the environment.
Mr President, I also wish to thank Parliament for the report, although Mr Virgin is not here, and for the active work done by Members on it. As Mrs Jackson remarked, there has been much disruption due to the weather today, so we must get by without Mr Virgin.
The proposed regulation deals with the shipment of waste on the so-called green list for recovery to certain non-OECD countries. Waste on the green list is waste whose transfer is generally not considered to pose any risk to the environment. Waste on the green list for recovery is traded as merchandise within the OECD and in the EU. I would also make it quite clear that the export of hazardous waste to non-OECD countries is prohibited under current EC legislation.
In 1994, the Commission asked all non-OECD countries what control procedures, if any, they wanted to be applied to the shipment of waste on the green list. The proposed regulation is only concerned with countries which replied that they did not wish to receive items from the green list or certain of those items, and with countries which did not respond to the Commission's survey. Mrs Jackson asked me specifically to comment on the eight amendments which have been tabled, and I will say something about them now.
The Commission can accept six of these, five in their entirety and one with a minor change, and the Commission can accept one amendment in part. There is only one that is not acceptable to the Commission. According to Amendment No 1, the Commission must inform the countries which are covered by the regulation on changes to Annexes A and B on a regular basis. The Commission can accept this, and we shall of course make sure that it happens. Amendment No 2 implies that the shipment of waste on the green list to countries which have not replied to the questionnaire can take place under the procedure for the orange list, which only requires tacit consent from the importing country. I am pleased to note that Parliament is no longer, as at first reading, demanding a ban on such exports, because that would be against WTO rules. But your proposal to follow the procedure for the orange list, i.e. based on tacit consent, goes in the opposite direction. The control procedures which you are now demanding will mean that the shipment is permitted if there is no answer from the importing country within 30 days, in other words you take silence to mean 'yes'.
In July 1997, I heard it said in this House that it is unacceptable for the Commission to assume the right to interpret non-response on the part of a country to its own advantage. The Commission agrees with that statement, and it is therefore more appropriate, where we have not had a reaction from a country, to apply a procedure based on express written consent. In this way we can make sure, prior to any shipment, that the destination country is really aware of the implications of the waste import in question. I would appreciate it if this comment could be duly noted. Thus the Commission still prefers the red list procedure, whereby the shipment can proceed after express written consent. This procedure takes account of both the exporter's and importer's interests in a transparent manner. In its common position, the Council has requested application of the procedure under Article 15 of Council Regulation No 259/93, according to which written consent but also a longer time-limit are required. The Commission thinks that the solution applying the red list procedure strikes the best balance between Parliament's and the Council's proposals and therefore cannot accept Amendment No 2.
Then there are Amendments Nos 3, 5 and 8 dealing with waste which, according to Article 39 of the Fourth Lomé Convention, may not be exported to ACP countries. These are useful proposals, since recital 9 in the preamble is clear enough and yet another annex with yet another list of waste may give rise to confusion. The Commission can therefore support these three amendments. Also, Amendment No 4 is acceptable to the Commission since the wording corresponds to that of Article 17(3) of Council Regulation No 259/93.
Finally, the Commission can support a change in the time-limit for periodic review under Amendment No 6, but cannot agree to consultation of Parliament in this connection, since the Commission considers that the regulation falls within the common commercial policy and that Article 113 forms the only legal basis. The Commission can support Amendment No 7, provided that Commission Regulation No 2048/98 is explicitly mentioned along with Council Regulation No 120/97. The Commission Regulation of 6 November 1998 involves an amendment to Annex V to the Council Regulation.
I would come back now to the very important question of the shipment of used clothing, which Mrs Jackson had a good deal to say about in her speech and which I myself have raised on a number of occasions. It is quite clear that charitable organisations have been very concerned over how the proposal we are dealing with today might be interpreted. I know that three amendments were presented at the meeting in January of the Committee on the Environment, Public Health and Consumer Protection, but they were not followed up for procedural reasons. Certain misunderstandings have arisen in that connection. It is also clear that many representations have been made and there is widespread concern over the matter. It is true, as Mrs Jackson mentioned, that people are afraid that the export of used clothing for recycling will be prevented. I would therefore like to place on record the Commission's view that used clothing, when it is sorted, cleaned and repaired prior to export, cannot be regarded as waste but can be treated as products. Since the proposed regulation only applies to waste items, this regulation will not apply to used clothing and, with the debate that has taken place here today, we should be able to dispel completely the concerns which have been voiced by charitable organisations. I think in fact that it will give them much reassurance.
Mr President, would the Commissioner agree, in the light of what she has just said, that she would actually need to move an amendment to the text here to clarify that it does not apply to secondhand clothing which has been sorted and disinfected?
Mr President, let me say to Mrs Jackson that we do not think there is any need for an amendment because we think that the text is in fact clear enough. But I agree with Mrs Jackson to the extent that, because of the many misunderstandings which have arisen, we should at least find some way of ensuring that the charitable organisations know what rules apply. We shall try to find an appropriate way of overcoming this problem.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
Landfill of waste
The next item is the recommendation for second reading (A4-0028/99), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (6919/98 - C4-0539/98-97/0085(SYN)) with a view to adopting a Council Directive on the landfill of waste (Rapporteur: Mrs Jackson).
Mr President, I hope somebody somewhere is taking notice of the fact that Mrs Bjerregaard and I and other Members are spending this evening doing very unglamorous things such as debating landfill and the export of used cardigans.
The landfill directive is one of the most important environmental directives the European Parliament has dealt with in recent years. It marks the beginning of a major shift in waste management practice in Europe. For the public this is the end of an era in which many people in many countries have had to give very little thought to what happens to the waste they produce. Seven countries currently landfill more than half of the municipal waste they produce. These are Austria, Finland, Greece, Ireland, Italy, Spain and the United Kingdom. For these countries in particular, this directive marks the end of what one might call the throwaway society. It also marks the beginning of an intensive period of innovation of waste management restructuring and, above all, of expenditure on other means of disposal by taxpayers. I represent part of the south-west of England and a recent study that I did of the local authorities in the south-west of England led me to the conclusion that most of them were thinking very hard about schemes for recycling and reuse and recovery of waste. However, none of them had actually been able to move near the kind of demands which this directive is going to make on them within the next five to ten years.
The three key features of the directive are firstly the promotion of the move away from landfill to what are considered more environmentally acceptable alternatives. I use the words 'what are considered more environmentally acceptable alternatives' advisedly since I personally do not have much faith in the hierarchy of waste management alternatives.
Secondly, the directive calls for the establishment of European Union wide standards for proper management of landfills; thirdly, it should result in the discouragement of the transport of waste across frontiers - waste tourism we call it - by removing the disparities between the practices and prices relating to landfill in the 15 Member States so that waste simply searches for the cheapest hole.
The Environment Committee, while welcoming the directive as amended by the Council, still wanted to insist on further amendments and it is these amendments which I move tonight since this is the second reading of this directive which is coming forward under the cooperation procedure so we will not, I regret to say, see it again.
First, as regards the timetable for implementation; at its maximum we will have to wait until the year 2020 before those Member States with more than an 80 % dependence on landfill, which are Greece, Ireland, Italy, Spain and the United Kingdom, have to reduce the volume of waste going to landfill to 35 % of the total in 1995. That is a very big switch indeed. But that is looking a very long way into the future. Think about it. Four Parliaments hence at least. We MEPs have therefore altered this grace period to two years and set the figure to be attained at 25 %. What we are saying is that at its maximum this directive should mean that by the latest 2018, all European Union Member States should only be sending to landfill 25 % of their 1995 totals.
Make no mistake about it, this directive does not rule out landfill as an option. Landfill will still be a very important option but it will be diminished from its present importance. This is going to be very difficult to achieve and we feel that the totals and timescales set out in the directive tend to represent, as so often in this House, the triumph of hope over experience. We have therefore submitted two amendments to Article No 5(2). The first would ensure that Parliament is involved in monitoring, over the next 20 years, what progress the directive is actually making. In Amendment No 10 to Article 5 we try to ensure that the directive does not become the kind of legislative Titanic sailing on into the iceberg of non-compliance. Since the timetable set out for compliance is in three stages, we should surely monitor along the way whether compliance is satisfactory throughout Europe. If it is not, then we may need to take practical steps to make sure that in practice we get the high level of protection the directive demands. In the past the Commission has been reluctant to go along with the quite elaborate mechanism of reporting to it and to the European Parliament from the Member States which we would like to see. We believe that this system of reporting is our best hope of ensuring that this directive itself does not join other directives in, to change my metaphor, the landfill of non-compliance.
Our Amendments Nos 14 and 16 represent the committee's concern that there are two important loopholes in the directive. First existing landfills below a certain size on islands would be exempt from considerable proportions of the directive altogether. We think that these should not be allowed to continue to operate without full public access to the record of what is dumped there. Secondly, we insist that Member States shall close any existing landfill sites which have not been granted a permit under the waste framework directive. It is a bad omen that such sites are still operating at all. The siting of landfills is extremely controversial. It is no part of our responsibilities to interfere in local planning matters but the committee agreed that we should set out our guideline in the annex for the desirable minimum distance between new landfills and residential areas.
As rapporteur, I must present the report on behalf of the committee, although personally I am not in favour of some of the committee amendments, notably the refusal to place a time limit on liability for damage occasioned by land filling. I would be grateful if the Commission could comment on Amendment No 15 and its workability.
In conclusion, I commend this directive to Parliament. Once it is adopted, however, the work begins, especially in my country. Once we accept the directive's targets, we must put in place recycling and composting schemes - and we hope that we will get a composting directive before the end of this year - that will work and have good markets for what they produce. We must reduce the amount of waste we produce. We must make a bold assessment of the part that energy from waste incinerators can play in dealing with the waste that we must divert from landfill and take the necessary decisions, if we decide to take that route, to build such incinerators in the full knowledge that public opinion at the moment will have to be won around.
This evening and tomorrow when we vote, we pass the baton now to Members of Parliament and, above all, to local councillors in our various countries, some of whom may be here in the gallery tonight. I cannot think of a directive that better illustrates the partnerships that must exist between legislators at the European, national and local levels.
Mr President, I should like to congratulate Mrs Jackson for her work. I want to reassure her that people are interested in the environment but they are not interested in paying for the improvements we all want to see. I was a member of a local council for many years and I did not think it would take so long for the various Member States to coordinate action in this area. It is amazing that so little progress has been made. I represent one of the countries that has been mentioned among the guilty parties with regard to landfill. Therefore I have studied the report very carefully.
What I find most disappointing is the Council's attitude to this legislation. The Member States have placed the concerns of industry and their own cost concerns ahead of the interests of our citizens. I note in particular that the Council has failed to include minimum distances from residential areas for landfills which contain either hazardous or non-hazardous waste. This is certainly a very contentious issue in my own area of Dublin.
The Council has instead persisted with its vague commitment to consider the matter when the location of future landfills is chosen. I also oppose the Council's position that Member States should be given eight years, rather than the five years proposed by Parliament, to ensure that existing landfill sites comply with the terms laid out in this directive. I welcome the Committee on the Environment, Public Health and Consumer Protection's support for the polluter pays principle and the proposal for a tax on waste going into the landfill sites.
I find it very ironic that Ireland has supported this common position. In a recent policy paper the Irish Government committed itself to reducing landfill and increasing the use of more sustainable means of waste disposal. As has been said, Ireland relies very heavily on landfill - I think only Greece is more reliant. So we have to wonder just how committed the Irish Government is to tackling the problem if it continues to support the Council's very watered-down amendments. I would hope that the Commissioner present today will fight the case for consumers and for citizens who want to see the whole waste disposal and landfill issue dealt with in an environmentally friendly way.
Mr President, Commissioner, ladies and gentlemen, I am very happy indeed to support the report presented by Mrs Jackson, because I believe this represents a great step forward in environmental matters for the whole of Europe. Although it will involve some tightening up in Austria, I have to say that a number of provisions already apply in Austria which it would have been impossible to gain acceptance for throughout Europe. I certainly tried to emphasise this by the way I voted in committee.
I would like to illustrate this point with a single example - Article 6, the classification of waste according to categories of waste. It is to be permissible to deposit certain types of solid non-reactive hazardous waste on landfill sites for non-hazardous waste. This relates to waste which is categorised as hazardous because of handling issues, that is to say where there is a risk of inappropriate handling, but which can in fact be deposited with other non-reactive waste without any risk to the environment. This implies waste with low leachability. Such waste cannot be deposited in Austria unless it can be scientifically proven that it is not dangerous in landfill conditions. We have also developed a model for providing this proof. This chiefly relates to vitrified or solidified hazardous waste.
I believe that this is a very important point which we will have to reflect on again in the future. Nevertheless, this directive represents a great step forward for Europe and I am therefore really pleased to give it my approval.
Mr President, first of all may I thank Mrs Jackson and congratulate her on her report. I would like, President, to make a few comments. Listening to this debate I feel as though I am from a different planet, living as I do in a country, Greece, which, as Mrs Jackson said, is one of those countries which depend heavily on landfills for the disposal of waste.
First of all, I agree with the proposal that there should be prevention, then recovery, followed by recycling, incineration and finally landfill. But in my country, Commissioner, virtually nothing has been done about prevention and recovery, and recycling has only been talked about. As for incineration, it has been recommended to us on many occasions, and even by the Commission itself. Is the Commission so much in favour of incineration? Personally, I have my doubts about incineration. I know that cities in Belgium, including Brussels, and recently Lille in France have come out against incineration, claiming that it causes serious environmental and public health problems. I would like a better response in relation to this issue before I cast my vote and declare that incineration is a way to solve the problem.
A second point, with which I am in full agreement, is the taxation of waste destined for landfill sites. I find this a perfectly correct thing to do. But who decides the level of taxation? Who collects the tax and what is to be done with it? We are talking about a long period of time - three decades. In my own country local government does not have the power to raise taxes, which puts paid, at least for the time being, to this, in my view, perfectly reasonable solution.
A third point I would like to mention is this. What kind of authority is to be responsible for landfill sites? I agree with Mrs Jackson when she says that there should be a time limit. I would say, however, that I do not fully agree with her. If an authority is to have responsibility for a landfill site for 30 years after its closure and be permanently liable to pay compensation, then it absolutely has to be a public authority. I am not sure whether it should be centralised or decentralised, autonomous or independent, but it must be a public body. No other solution can be envisaged and this has to be said otherwise how, in 30 years' time, will I be able to find the responsible owner, who has meanwhile closed down his company or his establishment?
Finally, I would like to make one further point, Mr President. We have not made sufficient reference to former debates we have had in relation to the severe problems that implementation of this legislation will entail for certain regions such as small islands and isolated mountain regions. The transportation of waste to sites which can financially justify this transportation is virtually impossible. Rather than look for loopholes in the legislation, we must find alternative subsidies to enable these regions to get rid of their waste in a hygienic and environmentally friendly way.
Mr President, I welcome the thrust of this report, which seeks to implement strict rules with regard to the operation of landfill sites within the territories of the Union.
The essence of the report includes the implementation of the following key provisions: procedures which must be met before a licence can be granted for landfill operations; the monitoring procedure during landfill sites' operational phase and closure; technical conditions to be met by sites and facilities which have to serve as landfill deposits; classifying the different sets of wastes which can be accepted in landfill sites across Europe and setting targets for the reduction of the amounts of biodegradable municipal waste being deposited in landfills.
European and Irish waste policies have to be based on a hierarchy of options, with prevention the most desirable and disposal the least desirable. However, the stark fact is that over 90 % of municipal waste is disposed of in landfill sites in my country, and four million tonnes of waste is produced each year in the continent of Europe.
Future waste disposal in Ireland does not and cannot rely on the continued search for landfill sites by local authorities up and down the country. I fully welcome the initiative taken by my government which has commissioned a study into the possible use of new, alternative forms of waste management and disposal. The government is right to look boldly at new ways of disposing of residential, industrial, commercial and agricultural waste.
Only 8 % of all municipal waste in Ireland is recycled and this figure is simply too low. We need to give consideration to all innovative options for waste minimisation so as to put in train the medium to long-term process of eliminating the use of landfill sites in the future. This, in itself, would be a very bold objective. The government is presently formulating its national development plan outlining our social and economic investment priorities for the years 2000-2006. I am very confident that, if proposals are included in this plan to deal with our waste problem in a novel manner, the European Commission will financially support alternative waste-disposal methods during the next round of EU Structural Funds. The European Commission and European Parliament certainly want all Member States to take advantage of the cleaner new technologies which are coming on-stream to deal with the problem of waste management.
The implementation of the Waste Management Act of 1995 is also a positive step in the right direction. Under this legislation local authorities are required to prepare waste-management plans either individually or jointly, but I believe that there must be widespread public consultation in drawing up such plans. Finally, it is important that, as newer technologies come on stream, this process must involve the consent and widespread participation of the general public and local communities.
Mr President, I should like to ask the Commission to clarify Article 14. Authorities in some countries, including my own, are already planning to close down a number of landfill sites over the next two years. One of the important aspects of this legislation is after-care. What I want it know is this: if, for example, these waste sites are closed down before the transposition into law of the directive, will they be exempt from the directive, in particular in relation to after-care? That is one of the major problems. Some of the landfill sites that are being closed down pose major problems, so it is essential that these sites also come under the directive. There seems to be a slight confusion here.
One of the most important aspects of this report that I want to raise is the whole issue of the distance of landfill sites from residential areas. We have been very disappointed with the response of the Committee on the Environment, Public Health and Consumer Protection and its members who are there to protect public health, because they are basically saying that a suggested guideline is proposed in the text. That is unacceptable. It is like saying we will make legislation as suggested legislation, and you can do what you want afterwards.
There have been a number of recent reports - a very important study in The Lancet last year for example - which show that babies born within three kilometres of toxic landfill sites - and potentially all landfill sites - are more likely to suffer birth defects than babies born elsewhere. The research stated that residents within three kilometres of a landfill site were associated with a significantly higher risk of congenital anomalies and that systematic environmental health surveillance is needed for municipal landfill sites and other pollution sources.
It is extremely important that a precautionary approach is taken here. It is clear that the proximity of residential areas to landfill sites poses a huge risk. It is essential that this legislation makes it mandatory for local authorities and the authorities of the Member States to adhere to a minimum distance. We know that there have been cases of toxic waste being dumped in Member States, including my own, in sites that were not geared towards toxic landfill: local authorities in my own country have been found responsible for illegally dumping toxic substances like mercury into landfill sites which were not meant for toxic waste disposal. So there is a huge time-bomb waiting to go off, if, first of all, these landfill sites are not covered by the directive and have been closed down before it enters into effect and, secondly, if no action is taken to ensure that any landfill site is beyond a certain radius from residential areas. It is not acceptable that public health be put at risk like this. We will be looking for a roll-call vote on this aspect of the report tomorrow. It is essential that the voters in the Member States know how serious the Members of this House are about protecting the health of European Union citizens. Studies have shown that babies - the most vulnerable members of society - are at risk. There are other aspects of the legislation which are also extremely disturbing. In landfill sites which are geared to non-toxic waste, there will be a loophole to allow toxic waste to be added, depending on what kind of justification is given.
Although the directive is an improvement on the Commission's proposal which we rejected in 1996, it still does not go far enough to protect the environment and public health. I would therefore like some clarification on Article 14 from the Commission. The directive must make it mandatory for landfill sites to be located beyond a certain distance from residential areas.
Mr President, I have to begin by congratulating the rapporteur, Mrs Jackson, on her excellent report, and backing the amendments tabled by the Environment Committee. I agree wholeheartedly with this order of priority.
Pollution has long been a concern in Europe and we in Galicia, Spain, face a problem with waste disposal that, in our opinion, has yet to be resolved. This relates to an urban waste incineration programme. A plant known as (...) is to be started up in Vila Boa, not the best choice of site since:
firstly, it will be on the coast near the Galician river-estuaries or rias , an area known worldwide for its fish stocks and as a tourist attraction; -secondly, it will be located in the town of Vila Boa, which is densely populated and is near Pontevedra, a town already heavily polluted because of a cellulose factory. A river running through an extremely beautiful and fertile valley has been diverted to build a railway line which has spoilt part of the historic Portuguese route to Santiago de Compostela. A number of protests against the plant have been staged by local residents, with as many as 30 000 people marching, and messages of protest have been sent to the Environment Committee in Brussels.It is up to the Commission to control waste elimination and processing plants like this one. Given that they are built with the aid of substantial European financial subsidies - as much as EUR 78 million in this case - there should be checks on where they are located, how they are built and how they are run. The Commission should also make sure that these investments are not only properly planned and carried out, but also used profitably.
Madam President, there are various options for waste processing. The solution to the waste problem must be sought in prevention, reuse and recycling. European waste policy must ensure that progressively less waste is dumped. I therefore agree with the rapporteur Mrs Jackson when she describes landfill as the very last choice on her list of possible waste processing methods.
Unfortunately, in the past, in other words between 1991 and 1996, attempts to introduce effective landfill regulations failed. The Commission proposal is a considerable improvement on the common position rejected in 1995. It is no longer the case that 50 % of EU territory is excluded from the directive.
Every effort must be made to process biodegradable waste into compost and biogas, rather than landfilling or incineration. A good system of separate collection should make it possible to further reduce the 25 % norm for the dumping of such waste.
I agree with the rapporteur's proposal of imposing a levy on landfill waste. This must be based on the real operating costs, so that the taxpayer does not have to contribute. In this respect, we are concerned at the continuing practice of transporting waste to cheaper landfill sites or incineration ovens. There is a very large landfill site in Spain, for example, and this will not be closed until it is completely full, which will not be for some decades.
There are of course many uncertainties in regard to the protection and management of landfill sites. The risks of soil and water pollution remain very considerable, especially in the long term. It is my hope that the Member States will implement this directive effectively, but giving absolute priority to waste prevention, reuse and recycling.
Mr President, as Liberals we also believe it is very important to adopt a waste management strategy in connection with the landfill of waste, which must be the very last resort. The release of dangerous substances into the soil and groundwater places an excessive burden on the environment and on public health. This is why we attach such importance to this directive.
We find it irresponsible to further delay appropriate legislation. We therefore believe the common position must be approved, as modified of course by the amendments proposed by the Committee on the Environment, Public Health and Consumer Protection.
In this respect I believe the amendments on biodegradable waste are crucially important. The rapporteur is right when she says that it is much kinder to the environment to produce compost and biogas from biodegradable waste than to dump it or incinerate it. I support this view.
However, I believe the rapporteur is being too cautious by proposing no more than a guideline on the minimum distance of landfills for urban waste. I do not believe this is a matter for subsidiarity. In this instance we prefer the amendments tabled by the Green Group, which seek to impose a minimum distance of half a kilometre for urban waste and two kilometres for hazardous waste, the precautionary principle taking priority over that of subsidiarity.
Mr President, coming as I do from a small country which landfills 99 % of its waste, I am particularly anxious to make a few remarks about this extremely important directive.
The directive allows a 20-year period for countries which landfill more than 80 % of their waste to come into line. But small countries like Ireland simply do not have 20 years! We are going to have to address this problem a lot more quickly, in particular we finally have to address the extremely sensitive issue of incineration which in most countries, I believe, causes local problems when it is mooted.
Many years ago somebody asked me what I thought were the five most important environmental issues of our time. I answered: number one is waste, number two is waste, number three is waste, number four is waste and number five is waste. It remains perhaps one of the most intractable problems facing all of us.
I should also say that I would like to have seen the directive slightly stronger on the protection for redundant landfill sites, because resistance to landfill and also to incineration is very often directly connected to the fears of those who live near these sites that they will not be adequately maintained and protected. We also need finally to take seriously the question of the sorting of waste into recyclable groups of waste and of course, the recycling of treated waste.
I congratulate the rapporteur. We have relied very much on the leadership of the Commission to push this as a political issue in our country. I am very happy to support this report.
Madam President, I believe that this directive can serve as a model because it is aimed at the citizens and affects everyday life, and also because it shows how Community regulations approved centrally by the institutions must subsequently be implemented by local authorities. It underlines the fact that we are primarily addressing local and regional authorities.
I believe that there are three important points which warrant repetition because they should always be at the forefront of our minds: landfill must be a last resort; all sites must be secure and monitored; and all costs must be covered. It is easy to state these three requirements, but fulfilling them will be rather more difficult.
Although the regions are constantly calling for the implementation of the principle of subsidiarity and for the autonomy to enable them to implement the relevant legislation, we must nevertheless appeal to those whose responsibility it is to comply with it. This legislation is very important, and yet there are thousands and thousands of unregulated sites. Even worse, in small villages there are official sites on steep riverbanks and waste is incinerated daily. It is incredible that this should be happening in this day and age, but it is.
I believe that the European Parliament is sending a very clear and positive message, and that we should congratulate the rapporteur on reaching this overall result. The European Commission is also to be congratulated of course, as it kept this proposal alive for years despite the many difficulties it encountered, even, it has to be said, in the Council of Ministers.
Madam President, I would also like to congratulate Mrs Jackson on the substantial amount of work she has done on this. As a Liberal Democrat I always favour measures which protect and enhance our environment and there is much in the Commission directive and in this report which does just that.
However, I believe that good legislation should be practicable. And I am surprised that the rapporteur, coming as she does from the south-west of England, believes that Amendment No 11 which reduces the time allowed to Member States to postpone attainment of targets from four to two years and Amendment No 17 which reduces the compliance timetable by three years from eight years to five are practically achievable. Indeed, Amendment No 17 may lead to the rapid adoption of new means of disposal which will mean less sustainability.
In the south-west of England we landfill more than 85 % of our waste. We have a rapidly growing level of environmental consciousness leading to much composting and much landfill geared specifically to the production of biogas. Indeed, I launched a report this morning called 'The Greening of Somerset' in which we pointed to what Liberal Democrat authorities have done in this direction. We are proud of our record. We are making great strides but I will vote against Amendments Nos 11 and 18 because I believe they are almost impossible to attain, will demoralise the industry and add very substantially to the costs imposed on waste site operators and on local authorities.
In conclusion, I favour the use of legislation to push, to coax and to accelerate change but there are many ways to crack an egg. Using a sledgehammer is only one of them. These two amendments are the sledgehammer approach.
Madam President, the Council directive is a positive step, and the amendments proposed by Mrs Jackson make an even more positive contribution.
However, although these will go some way to improving the existing situation, I fear - and I do not here wish to make a prediction - that the future situation will not be radically different. I have listened to talk of measures stretching over 30 years, of measures which will come into force very gradually. However, all the waste materials destined for burial, incineration and so on are multiplying at a very dangerous level and at a much faster rate than the measures put forward by the Council and the Commission and those put forward by us in this House. We run the risk - that is, those of us who introduce such measures - of being buried along with those waste materials, because of the speed, or lack of it, with which we are moving to tackle the problem.
Madam President, I have heard the word 'prevention' being bandied about. What does this mean? Who is producing this waste? Who is the main source, the person responsible for the excessive production of waste? Is it the individual, the citizen? And why is it that never before have we had such a rampant increase in the amount of waste? The answer is clear to all: at the root of the problem lie certain industries, certain conglomerates, which produce and sell for profit, without the slightest regard for the waste generated as a consequence.
Prevention, therefore, must be carried out at source, so as to reduce the volume and the hazards of waste. Prevention through the management of the reduced amount of waste produced either as a result of recovery or through alternative waste management methods. Only a tiny proportion of waste should be destined for landfill, in conjunction with preventive measures to ensure that such waste does not harm people's health, the environment, or the eco-system. I have not seen, nor have I heard talk of, such measures, and this is why I have expressed the fears that I have.
I wish to say that this hesitation on the part of the Council and the Commission owes more to their reluctance to confront those chiefly responsible for this wretched situation. Take the bull by the horns and face up to the problem with courage. Parliament will be right behind you and you will have public opinion on your side. Madam President, in every corner of the Community, epic battles are being waged to avoid landfill sites being opened up. By contrast, there are numerous interests that wish to establish landfill sites in certain regions and set up incineration units etc. from which they can obtain kickbacks, rake-offs and profits. Such are the multitude of lobbies which are milling around the issue. Liberate yourselves from the nightmare of lobby pressure and confront this problem, which is a matter of life and death for our society.
Madam President, I too should like to join with my colleagues in welcoming the Jackson report. As we move towards a new Millennium we are facing new problems associated with the wealth which is being created and the extra economic growth. One of these problems is how we dispose of our waste. For many years landfill was seen as the easiest and least expensive option. However, the studies which have been carried out - and referred to here - on public health and, in particular, the health of children and babies, show that there is an urgent need to take action to resolve this problem.
I welcome Mrs Jackson's report. It is, in the main, a balanced approach to tackling this problem. In particular, it highlights the necessity for increased use of regulation to ensure that all Member States take action at the same time. However, it also points to the fact that some Member States are more advanced than others, I believe we should also now focus on the new opportunities and new technologies available to us. Using waste for renewable energies, recycling some other types of waste and incineration are among those that have been mentioned. The dangers associated with incineration in the past have generally been overcome as a result of technological progress. Also, with new designs of landfill sites, certain of the dangers have been eliminated.
I would draw Members' attention to Amendment No 7 where we lay down guidelines allowing non-hazardous waste and inert waste to be excluded from the scope of the directive. However, we should not allow this amendment, if it is adopted, to be a carte blanche for those who want to abuse the directive. It is there merely to help those Member States that are lagging behind or that cannot catch up quickly enough with regard to new technology.
I welcome the action of the Irish Government in initiating a process whereby the extra options will be looked at. With the reform, under the Agenda 2000 proposals, of the structural and cohesion funds, perhaps an opportunity could be found to make new funding available, not only for research and development as regards how the new technologies may be best adapted but also for cooperative programmes between the local authorities and the Member States at a local, as well as a European Union, level to try and resolve some of these difficulties and problems.
My final point is that there is no simple solution to the problems of the excess waste which is now being created. There is no one simple answer. There are a range of multi-faceted options which can help to alleviate the problem. The waste can also be turned to good use through the different processes. Unless we are willing to cooperate with each other and learn from the best practices available, we cannot hope to resolve these difficulties. I commend the bulk of this report to the House. My group will be supporting its general tenor.
Madam President, I wish to add my voice to those Members who have criticised the Council's common position, which apparently takes no account of the needs of either citizens or the environment. It is particularly important to say that the approach to waste management has to be based on prevention, reuse and recycling; incineration and dumping, both of which involve potential risks to health and the environment, ought to be the exception and not the rule. And so it is important that we put a stop, as soon as possible, to the dumping or incineration of the organic biodegradable component of waste. Our aim has to be the production of compost or biogas and, on that point, I hope the Commission will transmit to us the proposal for a directive on composting as soon as possible.
I should add that if a number of different measures are applied to separate out, at the start, those components of waste that can be reused and recycled, and if compost is produced, all we shall be left with is inert waste that can be managed much more easily, avoiding the need for incineration which in any case leaves us with ash that has to be dumped.
Let me end by saying that it is important that we approve the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection, but it is also - and I stress this - necessary to take the steps required to establish a mandatory minimum safety distance from residential areas.
Madam President, I would like to express my sincerest thanks to the rapporteur for her subtle treatment of the directive. The amendments comprehensively cover issues required for the landfill directive. I would especially like to stress the importance of two points, in Amendments Nos 6 and 7, which deal with the disposal of non-hazardous waste. Non-hazardous waste is defined as that which has undergone no significant physical, chemical or biological change. This includes waste produced from mining and its associated refining processes, or by-products of that industry. By-products include surface material, quarried host rock and sand, which are stored in the area of the mine or service area and are used in mining, for example as filler for extra support and safety, or which may be processed further.
The principle of sustainable use is immensely important and is something we should all be aware of. Let us exploit what materials we can. It is unreasonable to classify this sort of non-biodegradable but otherwise still useful extracted material as landfill. Further measures simply need to be taken. Mrs Jackson has understood this very well, and included it in her proposal. Finally, I would like to ask the Commission why it still has not made any distinction in its own report between hard, non-biodegradable, non-hazardous stone, and biodegradable materials.
Madam President, I am very glad that the European Parliament has put landfills on the agenda today, because we have been making steady progress with this proposal on waste dumping. But also, listening to the debate today or reading the report, one can see that we are now well on the way to an important result. It was with great interest that I read the draft report adopted by the Environment Committee, and I would take this opportunity of saying thank you to the committee, and in particular to Mrs Jackson, for the great effort which has been put into preparing this proposal. Many views have been presented today on the significance of this report, both in relation to consumers and to the citizens of Europe in general. But I will not dwell on that. I share these views. I shall concentrate on the amendments, partly because that is the way we debate these proposals, but also because the amendments are important and worthwhile and because they will make the Council's common position more consistent and the procedures more transparent.
Overall, I can tell the House that the Commission is able to accept 12 of the 19 amendments adopted by the Environment Committee. I will comment on them individually. I entirely agree with Amendment No 1, which provides a new recital indicating the Community's prioritisation of waste management options. The Commission can also accept Amendment No 4, which stipulates that the costs of the financial security must be included in the price charged for the dumping of waste. The same change features in Amendment No 12, which can also be accepted. Amendment No 3 as well, which indicates that taxes on waste going to landfill can help to achieve the directive's objectives, is acceptable provided that it refers to initiatives at Member State level.
On the other hand, the Commission cannot promise to bring forward a new proposal to promote the use of economic instruments in the form of a tax on waste going to landfill, as proposed in Amendment No 13. Amendment No 2 calls for a proposal for a new directive on composting, which was raised by Mr Eisma in particular. I entirely agree with Parliament that composting of biodegradable waste is an environmentally friendly solution for this type of waste. So the Commission has already begun the preparatory work for an initiative on composting. However, I cannot accept the way in which this call is made in the amendment and so the amendment itself must be rejected, although of course not the work which has already been set in motion.
I am pleased to see that Parliament associates itself with the desire of the Commission and the Council to reduce the dumping of biodegradable municipal waste. I am particularly happy to see that Parliament, in Amendment No 8, is seeking a return to the final target of 25 %, which had been in the Commission proposal. The common position provides for reasonably long-term reduction targets for the Member States. Mrs Jackson commented on Amendment No 11 in particular. I agree with what she said, in other words that Member States which currently send more than 80 % of their waste to landfill should only be allowed an extension of two years to achieve the targets.
It is however crucial that the reduction targets for biodegradable waste in Article 5 remain unchanged and legally binding. Only in this way can we ensure that the Member States have optimum chances of planning, initiating and implementing alternative procedures for the management of biodegradable waste. The Commission cannot therefore accept Amendments Nos 9 and 10.
I must stress that the Commission cannot agree to more exemptions than those contained in the common position. The common position already contains many exemptions - one could say too many - which were not in the Commission proposal, and I do not think we should make this list any longer. I have special misgivings regarding Amendments Nos 6 and 7, which Mr Crowley referred to in particular. Their effect would be to exclude from the scope of the directive the use of non-hazardous waste for redevelopment and construction purposes and the dumping of non-hazardous waste from mining operations in landfills. The Commission cannot accept these amendments. We cannot guarantee satisfactory environmental protection if non-hazardous waste can be dumped without regard to the provisions of the directive.
Amendment No 15 specifies the site operator's responsibility in the period subsequent to closure, and it was an amendment which Mrs Jackson was specifically concerned about. I agree with the aim of this amendment. The wording of the last sentence concerning liability for damage is not entirely clear, however. The Commission can accept the amendment in principle, if the last sentence is to be understood in such a way that liability for closure and subsequent monitoring does not affect any national laws on the liability of the waste producer.
We have a serious problem with illegal landfill sites in the Community. This emerges clearly from the many complaints and petitions which the Commission receives and, along with Parliament and as a number of speakers have pointed out this evening, we think that this situation has to change. The Commission can therefore accept Amendment No 16, which demands the closure of such sites.
The Commission cannot accept Amendment No 19. It is the technical committee mentioned in Article 16 of the Commission proposal which has to determine the specifications in the annexes. The annexes are to be viewed as a whole, and the Commission cannot guarantee the necessary environmental protection if some of the parameters in the annexes are altered at this stage. The Commission can however accept the change to Annex 1 which Amendment No 18 would involve, namely reinstatement of the requirement of a minimum distance to landfills. I realise that the amendment does not introduce any legally binding minimum distance, as in the third Commission proposal. Both Mrs Malone and Mrs McKenna mentioned this in their speeches.
It is instead a suggested guideline for a minimum distance to recreational areas, waterways, water bodies and other agricultural or urban sites. As you know, the Council could not accept a binding minimum distance as contained in the Commission proposal and in Amendment No 20. I hope that the Council will be able to accept this looser way of securing a minimum distance to landfills. So for the moment I prefer Amendment No 18 to Amendment No 20, but it is mainly because I believe that this will give us a better chance of getting the proposal adopted by the Council.
Finally, I will just mention briefly that the Commission can accept Amendment No 17 on the time-limit for existing landfills, Amendment No 14 on supervision of landfills which are exempt from the directive and Amendment No 5 on the definition of liquid waste. Mrs McKenna asked me specifically about Article 14, which provides that operating landfills must meet the requirements of the directive. Landfills which are closed before this directive is transposed into national law are thus not covered by the requirements of the directive. This means that, under this directive, we do not have any scope for dealing with such a situation. I naturally therefore hope that the Member States will act responsibly, but I stress that it is important to remember that existing landfills must of course comply with Article 4 of our framework directive on waste, which already now provides that landfills must be licensed and that waste must be dumped without hazard to humans and the environment.
I therefore hope that the European Parliament will adopt this text, which guarantees a high level of environmental protection. Many of the amendments point in the right direction and tighten up the environmental requirements contained in the Council's common position. I am therefore very pleased with this constructive support from the European Parliament. I will do my utmost to ensure that we get an environmentally responsible directive on the landfill of waste adopted as quickly as possible.
Madam President, I have listened closely to the Commission's views on the amendments, but I am afraid that the Commission's position on Amendment No 19 escaped me.
Can you give an answer to that, Commissioner? It was on the subject of Amendment No 19.
Yes, Mr Eisma, I think I mentioned that, because I can see that it is the amendment on the technical committee which I could not accept.
Would the Commissioner also clarify whether or not she said she would accept Amendment No 11? It was not clear to me.
Yes, Madam President, I did also mention that amendment. We can accept Amendment No 11.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The sitting was closed at 7.35 p.m.